     Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 1 of 25




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBBIE MARTIN                               §
     plaintiff                              §
                                            §              CA No. ____________________
EXXONMOBIL OIL CORPORATION                  §
d/b/a EXXONMOBIL                            §
       defendants                           §              JURY TRIAL DEMANDED


                         PLAINTIFF’S ORIGINAL COMPLAINT

       Comes now Plaintiff Robbie Martin (“Plaintiff” hereinafter or “Ms. Martin”) and files

this her Original Petition complaining of ExxonMobil Corporation and for cause therefore would

show the Court as follows:

                                         I. PARTIES

1.     Plaintiff Robbie Martin is an individual residing in Harris County, Houston, Texas.

2.     Defendant ExxonMobil is a foreign for-profit entity, with its corporate headquarters in

       Harris County, Houston, Texas. Defendant ExxonMobil may be served by and through its

       counsel of record, Ms. Latasha McDade, Supervising Counsel, ExxonMobil Corporation

       Law Department, 22777 Springwoods Village Parkway N1.4A.528, Spring, Texas 77389.

3.     The Defendant may be designated by one of the following entities registered with the

       Texas Secretary of State: (i) ExxonMobil Oil Corporation; (ii) ExxonMobil Upstream

       Research Company; and/or (iii) exxonMobil Research And Engineering Company.

       Defendant ExxonMobil has multiple subsidiaries and affiliated branches, all of which are

       served by it’s Registered Agent, Prentice Hall Corp. System, d/b/a Corporation Service

       Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218, USA.


Plaintiff’s Original Complaint                                                      Page 1 of 25
     Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 2 of 25




4.     To the extent that the above named Defendant is conducting business pursuant to a trade

       name or assumed name, then suit is hereby brought against them pursuant to the terms

       and provisions of Rule 28 of the Texas Rules of Civil Procedure, and Plaintiff hereby

       demands that upon answering suit, that Defendant answer in their correct legal name and

       assumed name.
                                 II. JURISDICTION & VENUE

5.     This Court has Jurisdiction over the claim because the Plaintiff has asserted a claim arising

       under Federal Law; specifically 42. U.S.C. §1981, and 28 U.S.C. §§1343, 1331. Jurisdiction

       is also proper as a matter of diversity as the amount in controversy exceeds $75,000.00 USD.

6.     Venue is proper under this District because the Plaintiff resides in this district, and it is the

       District of Residency of a Corporation in a state with multiple districts, pursuant to 28 U.S.C.

       §§1391 (b)(2) & (d). Defendants also reside within the same district as the Plaintiff.


                   III. EXHAUSTION OF ADMINISTRATIVE REMEDY

8.     Pursuant to the language of 42 U.S.C. § 1981 et seq, there is no administrative filing

       requirement with any agency under the purview of the United States government, hence no

       requirement to be met prior to bringing a claim, under this statute, in a court of competent

       jurisdiction.

9.     Pursuant to 28 U.S.C. § 1658(a), there is a four (4) year statute of limitations on any claim

       brought under 42 U.S.C. § 1981. As the incident made the crux of this case occurred on or

       about August, 2020, Plaintiff affirms that cause is brought within the statute of limitations.




Plaintiff’s Original Complaint                                                           Page 2 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 3 of 25




10.    Plaintiff’s cause of action is timely filed in compliance with the deadline created pursuant

       to her Statutory Notice of Right to Sue, issued on or about 1/7/2021, under charge

       No. 460-2021-0001. Ninety days beyond is calendared at April 7th, 2021. Hence Plaintiff’s

       cause of action is timely filed.

                                 IV. FACTUAL ALLEGATIONS

11.    Ms. Martin identifies as Hispanic / is of Latin origin, is a female, and is over the age of forty

       (40). Under these three class characteristics, Ms. Martin is qualified under the auspices of

       Chapter 21 of the Texas Labor Code (TCHRA), Title VII of the Civil Rights Act of 1964,

       and 42 U.S.C. §1981.

12.    It has been brought to the attention of the Plaintiff that there has been an overwhelming

       amount of ‘layoffs’ within ExxonMobil, the majority of which constitute Caucasian,

       Hispanic, and Asian employees.1 Moreover, these terminations have been increasingly

       couched as “performance based” as ExxonMobil has shifted it’s paradigm from 3% to over

       8% basis of “Needs Serious Improvement” – a metric qualifier which may result in

       immediate summary termination.2            However, given that th e Plaintiff works within

       ExxonMobil’s Human Resources division, she is aware that it is closer to 10%.

13.    Moreover, it has been brought to the Plaintiff’s attention that a number of Exxon employees

       within the above protected class(es) have been given the option to ‘resign or be terminated’.

       This “choice” has been set before them in the shadow of a Performance Improvement Plan


       1
           https://www.thelayoff.com/t/15Uol3nC
       2
           https://www.forbes.com/sites/elanagross/2020/07/24/exxonmobil-reportedly-changed-its-
employee-review-process-to-increase-performance-related-job-cuts/#1f19121e5942 ; see also
https://techstaffer.blog/2020/08/03/exxonmobil-uses-performance-reviews-to-justify-job-cuts/

Plaintiff’s Original Petition                                                            Page 3 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 4 of 25




       which is – in the words of (former) ExxonMobil managers – ‘untenable and designed to

       wash out the employee.’3 It should be noted that the caveat exists whereby if an Exxon

       employee accepts this agreement, they contractually forfeit their right to work for

       ExxonMobil, or any of its associated, affiliate, or subsidiary entities ever again.

14.    After submitting her complaints of racial discrimination on or about 8/14/2020, the Plaintiff

       was immediately tasked with an impossible Performance Improvement Plan; one suggesting

       the completion of approximately one (1) years worth of work within the next two to three (2-

       3) months. Again, a number of ExxonMobil employees have been tasked with a Sisyphean

       PIP which is designed to wring them from continued employment with ExxonMobil.

15.    More distressing, among a number of employees, the Plaintiff was not privileged to the

       contents of the PIP until she forced the issue – at length – multiple times. And upon

       information and belief, the terms and conditions of that Improvement Plan were only given

       verbally after her volume of requests. To be clear, it is alleged that the employee was not

       allowed to know the terms and conditions of the Performance Improvement Plan until after

       she agreed to execute it and abide by its terms in exchange for an brief reprieve from

       termination, followed by excommunication from working for the Defendant ever again. It

       is further alleged that this same tack and tactic was used with the balance of the forced

       ‘resignations’ referenced in the above paragraphs.

16.    Plaintiff’s co-worker, an African American female, is noted as her comparator. Upon

       information and belief, this employee has not been burdened with a decision to resign or

       undergo an untenable Performance Improvement Plan, despite their identical positions within


       3
           Paraphrased

Plaintiff’s Original Petition                                                          Page 4 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 5 of 25




       Exxon, and that employee’s alleged sub-par performance.

17.    The Plaintiff has been shocked by this ultimatum set before her, as she has had zero prior

       coaching, warning (verbal or written), or instruction that she had experienced or comported

       any errors in performance within her last calendar year of employment with ExxonMobil.

       Case in point, the Plaintiff qualified for a performance-based bonus within her last several

       months of employment. Yet somehow, with the last 2 months of her employment, her

       performance has gone from a ranking of “B” to a ranking of “D”, with little to no

       explanation. To be clear, she has never been instructed regarding the metrics pointing to

       performance concerns until the issuance of her latest performance review, given less than two

       (2) weeks prior to her complaints of discrimination.

18.    On or about 5/1/2013, Ms. Martin was hired into ExxonMobil as a Group Administrator in

       the Civil and Marine Engineering Floating Structures for ExxonMobil Development

       company under Amy Stysligner. During that time, Ms. Martin served in multiple capacities

       and accomplished a measure of tasks and objectives which can easily be found in her CV.

19.    During this period of employment, Ms. Martin always received consistent positive feedback

       for her ability to adapt to change and meet the needs of her team that eventually grew to as

       many as seventy (70) staff members. More importantly , she maintained a “B” ranking

       commensurate with her performance, skill sets, abilities, and work ethic / attitude. That

       ranking would be held until ExxonMobil’s response to the COVID -19 pandemic.

20.    On or about 5/1/2014, there was a change in management within Ms. Martin’s department

       at Exxon. Ms. Martin remained in the Floating Structures group under Sathish

       Balasubramanian as interim manager until Scott Papka became the full time manager. Along


Plaintiff’s Original Petition                                                         Page 5 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 6 of 25




       with a volume of other accomplishments and achieved goals, Ms. Martin was again able to

       maintain her “B” ranking.

21.    In early January of 2019, Ms. Martin was promoted into the position of “Technician” within

       Exxon Mobile Research Company, with no oversight and zero training. She would hold this

       position until April 2019, at which point she was then tasked with the data entry for the 2019

       reorganization.

22.    It should be noted that Ms. Martin’s promotion from one of Administrative Assistance /

       Office Manager, to the position of Technician, was solely based on her performance. And

       her retention of that position was, again, based on her performance in that role, and her

       ability to consistently adapt, innovate, and perform to expectations.

23.    It should also be noted that Ms. Martin’s entrance into the position of Technician was not

       heralded by any formal training or qualifiers, and no formal mentoring or set range of metric

       or goal accomplishments. She was trained by her peers, and ultimately performed by and

       through her own ability to adapt, learn, and innovate.

24.    The successful completion of coordination of the January reorganization and it’s data entry

       requirements garnered Ms. Martin’s promotion into ExxonMobil Human Resources and the

       position of Technician in Exxon Mobil Global Projects Staffing and Development for HR.

25.    On or about April 1st, 2019, Ms. Martin was informed that she was now a Technician in the

       Global Projects Staffing and Development for ExxonMobil Human Resources. She was

       never formally trained or coached for this position.




Plaintiff’s Original Petition                                                          Page 6 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 7 of 25




26.    Ms. Kristy Absher was the manager that Ms. Martin was to report to in this role.

       However, when Ms. Martin would ask Ms. Absher for job role responsibilities and duties,

       Ms. Absher had a hard time providing anything because the position “was quickly evolving

       and changing”, as Ms. Absher put it. Despite this hindrance, Ms. Martin had been able to

       succeed in all respects. She held that position until her separation from employment. And,

       again, despite having zero formal training, coaching, or experienced oversight, in September

       of 2019, she qualified for her raise and CL increase, as listed in her CV.


27.    To be clear, Ms. Martin was told she would have a position, in 2016, commensurate with her

       skill sets and training. Namely, Ms. Martin was primed for a position as a Technician in

       ExxonMobil’s Research Company, based on her abilities. In 2019, she was transferred to

       Exxon’s Research and Engineering Human Resources group for three (3) months where she

       received zero training and no oversight regarding her duties or responsibilities. She was

       tasked with the Reorganization/Move to the new campus, and found herself in the position

       she holds at the present date. Again, without training or oversight – yet maintaining an above

       average ranking and qualifying for a raise and increase in classification.


28.    On or about February 2nd, 2020, Ms. Martin scheduled a meeting with Ms. Absher to discuss

       performance concerns Ms. Martin was experiencing with her counter-part and colleague

       holding the same position. Ms. Absher refused to engage or facilitate any resolution to the

       matter, and the issues remain un-addressed to the present.




Plaintiff’s Original Petition                                                          Page 7 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 8 of 25




29.    Ms. Martin has had weekly meetings with Ms. Absher since January 1st of 2020 until the

       approximately July 27th, 2020, and at no point in time had Ms. Absher given Ms. Martin any

       feedback that her performance was sub par or in need of improvement in that span of time.


30.    On or about April 22nd, 2020, Ms. Martin had her initial PDS interview with Ms. Absher.

       While metrics were discussed, nothing was relayed to Ms. Martin indicating that her

       performance was at issue, or that her job was in jeopardy.


31.    On or about July 7th, 2020, Ms. Martin – along with several other Technicians – was included

       in “Improve The Base” teleconference with her manager(s). The crux of this call was to

       inform these technicians that their positions would be moved to Argentina, ostensibly, for

       “cost savings purposes”. Ms. Martin was informed that over several months she would be

       tasked with cross training her replacement, along with her colleague and comparator. To

       date, the Plaintiff is uncertain how she, or her co-worker, were qualified to train anyone.


32.    Finally, on or about July 27th, 2020, Ms. Martin’s performance mysteriously and suddenly

       began to become sub par. On that date, Ms. Martin had a Performance Assessment with Ms.

       Absher, wherein Ms. Martin was informed that her work product relative to her peers was

       Below Expectations, and her rank was now dropped from a “B” to a “D” without reason,

       substantiation, or explanation. Yet still, she was to train her Argentinian replacement.


33.    It was at this point that Ms. Martin was given the ultimatum to sign and agree to a PIP (the

       contents of which were not explained to her for weeks afterward), or receive severance in

       lieu of two (2) months salary and resign - never to work for ExxonMobil again.




Plaintiff’s Original Petition                                                         Page 8 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 9 of 25




34.    At that time, Ms. Absher specifically informed Ms. Martin that she would not be providing

       her with a copy of the proposed Performance Improvement Plan or its requirements, and that

       Ms. Martin would simply have to execute the PIP agreement in order to see it’s contents.


35.    It should be noted that upon investigating other publicized instances of ExxonMobil

       employees given the option to undergo a PIP or resign, the stipulation to never again work

       for an ExxonMobil entity, affiliate, or subsidiary was included in an overwhelming majority

       of the resignation offers.4


36.    In order to retain her continued employment, Ms. Martin would have to execute a

       Performance Improvement Plan – constituting an amendment to her employment agreement

       – without the opportunity to even read the contents of the plan, consult with a manager, or

       review the plan with her own legal counsel.


37.    On or about July 29th, 2020, Ms. Martin submitted a written request to Ms. Priya Luedtke and

       Ms. Absher, requesting a copy of the Performance Assessment Plan with feedback from their

       conversations on or about 4/22/2020 and details regarding her demotion to a “D” rank on or

       about 7/27/2020. She received a copy of the July assessment only. Leaving a gap of several

       months unaccounted for.


38.    It is Ms. Martin’s contention that she was improperly targeted for termination, based on her

       race and ethnicity. Her performance was acceptable until Exxon began to flounder due to

       the impact upon the economy due to turmoil within the Oil & Gas industry as well as

       COVID-19. Then, after “cost-saving” efforts to transfer work to Argentina were initiated,

       4
           https://www.glassdoor.com/index.htm

Plaintiff’s Original Petition                                                        Page 9 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 10 of 25




       her performance suddenly began to suffer. After Ms. Martin had already qualified for a raise

       and CL increase with zero training or qualified oversight.


39.    It is Ms. Martin’s contention that ExxonMobil cannot defend her termination, or the

       ultimatum given thereof, with a legitimate non-discriminatory explanation when her counter-

       part / co-worker was not made to suffer the same choice. In summary, Ms. Martin’s similarly

       situated African American counter part, who is approximately 34 years of age, and not

       Hispanic, who did not qualify for a bonus, was not subject to the same or similar

       discrimination and retaliation as Ms. Martin was. Further, she was not placed on a PIP, but

       rather has been laterally promoted to the Medical Occupational Health department.


40.    On or about 8/19/2020, in direct response to her concerns of discrimination, Ms. Martin was

       arbitrarily placed on a Performance Improvement Plan, despite her complaints as detailed

       above. This PIP was issued erroneously, and was referenced as a default-action by Exxon’s

       Counsel, despite the fact that no such language forcing the issuance of the PIP exists within

       Ms. Martin’s proposed Waiver & Release / Performance Improvement Plan agreements

       supplied by ExxonMobil.


41.    On or about 1/7/2021, ExxonMobil was made aware that the Plaintiff was authorized by the

       Equal Employment Opportunity Comission - under charge No. 460-2021-0001 - to bring

       forth this charge of action pursuant to a statutory notice of right to sue letter.


42.    Ms. Martin was erroneously downgraded in her performance metrics, arbitrarily, and forced

       to engage in a performance improvement plan in direct response to her complaints and

       concerns regarding discrimination. In other words, she was placed on the PIP as an act of

Plaintiff’s Original Petition                                                           Page 10 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 11 of 25




       retaliation - and the fact that it was forced upon her after her complaint to ExxonMobil via

       demand letter from her counsel of record, crystalizes that.


43.    Further, it can de discerned that ExxonMobil, and Ms. Martin’s immediate manager, Ms.

       Absher, were disingenuous and deceitful in placing Ms. Martin on the erroneous PIP, and the

       management thereof.


44.    Case in point, Ms. Absher withheld Ms. Martin’s weekly performance feedback and metrics

       for the entire month of September 2020, despite Ms. Martin’s multiple requests for same –

       issuing three (3) weeks of feedback in one email, and issuing a spurious mid-PIP review

       indicating that Ms. Martin should be terminated. Withholding weekly performance reviews

       from an employee on a Performance Improvement Plan is unacceptable, and shall bear

       further investigation.


45.    Moreover, once Ms. Martin was placed on the PIP, the balance of Ms. Martin’s access to

       digital databases (CareerConnect) was removed by Ms. Absher – fundamentally crippling

       Ms. Martin’s ability to achieve any of the necessary PIP objectives and requirements to

       remain employed, essentially setting Ms. Martin up to fail.


46.    To compound the hostile work environment and harassment, Ms. Martin’s access to the

       Local Area Network was also removed, making her work that much more difficult, time

       consuming, and onerous. Ms. Martin’s colleagues were aware that she did not have internet

       access while still employed, as she was forced to reach out to them for assistance in

       completing some of her tasks. This caused Ms. Martin to be embarrassed and humiliated in

       her work place.

Plaintiff’s Original Petition                                                       Page 11 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 12 of 25




47.    In mid October of 2020, after receiving three (3) weeks of write-ups in one email, despite

       meeting all expected performance metrics and requirements, Ms. Martin required mental

       health leave, which was entered into on or about October 15th, 2020. Ms. Martin has

       remained on disability / stress leave, at the instruction of her treating physician, until March

       23rd, 2021, when she returned to ExxonMobil.
48.    Upon Ms. Martin’s return, she was immediately placed back on her erroneous Performance

       Improvement Plan, and tasked with duties and responsibilities for which she had no

       qualifications or prior experience. As of the date of this instrument, Ms. Absher (Ms.

       Martin’s former manager) has been replaced by Ms. Hasberry – Ms. Absher’s prior direct

       manager. On information and belief, Ms. Absher herself was relocated to Midland, Texas

       for reasons unknown. This new manager intimated to Ms. Martin that she spoke with

       various entities within both ExxonMobil Human Resources and the ExxonMobil Legal

       Department in order to ascertain how to handle Ms. Martin’s return to work and continuation

       of her erroneous PIP.
                                   V. CAUSES OF ACTION
       A.      RACIAL DISCRIMINATION BY EXXONMOBIL UNDER 42 U.S.C.§ 1981
49.    Plaintiff hereby adopts all factual allegations above in haec verba.


50.    §1981 STATUTE OF LIMITATIONS. Pursuant to 28 U.S. Code §1658(a); Except as

       otherwise provided by law, a civil action arising under an Act of Congress enacted after the

       date of the enactment of this section may not be commenced later than 4 years after the cause

       of action accrues.




Plaintiff’s Original Petition                                                          Page 12 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 13 of 25




51.    Section 1981 prohibits race discrimination & retaliation, which includes African Americans

       within that ambit. For purposes of Section 1981, African American is a “race”. See Jatoi

       v. Hurst-Euless Bedford Hosp. Authority, 807 F.2d 1214, 1218 (5th Cir. 1987); Banker v.

       Time Chem., Inc., 579 F. Supp. 1183, 1186 (N.D. Ill. 1983).


52.    In the absence of direct evidence of discrimination, Section 1981 cases are governed by the

       burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

       802–04 (1973). McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007); Shackelford

       v. Deloitte & Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999) (noting that Section 1981

       claims and Title VII claims use the same burdens of proof and analysis).


53.    First, the plaintiff must establish a prima facie case of discrimination, “which requires a

       showing that the plaintiff (1) is a member of a protected group; (2) was qualified for the

       position at issue; (3) was discharged or suffered some adverse employment action by the

       employer; and (4) was replaced by someone outside his protected group or was treated less

       favorably than other similarly situated employees outside the protected group.” McCoy, 492

       F.3d at 556; Caldwell v. Univ. of Houston Sys., 520 Fed. Appx. 289, 293 (5th Cir. 2013);

       Byers v. Dallas Morning News, Inc., 209 F.3d 419, 425 (5th Cir. 2000).


54.    If the plaintiff makes a prima facie showing of discrimination, the employer must then

       provide a legitimate, non-discriminatory reason for the employment action. Byers, 209 F.3d

       at 425. “The burden on the employer at this stage is one of production, not persuasion; it can

       involve no credibility assessment.” Alvarado v. Tex. Rangers, 492 F.3d 605, 611 (5th Cir.

       2007) (quotations and citations omitted).


Plaintiff’s Original Petition                                                        Page 13 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 14 of 25




55.    In the absence of direct evidence of discrimination, Section 1981 cases are governed by the

       burden-shifting framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

       802–04 (1973). McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007); Shackelford

       v. Deloitte & Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999) (noting that Section 1981

       claims and Title VII claims use the same burdens of proof and analysis.)


       B.      RACIAL DISCRIMINATION BY EXXONMOBIL UNDER TITLE VII OF
               THE CIVIL RIGHTS ACT OF 1964 42 U.S.C.§ 2000e, et seq
56.    Plaintiff hereby adopts all factual allegations above in haec verba.


57.    A claim of intentional discrimination may be proved by either direct or circumstantial

       evidence. See Wallace v. Methodist Hosp. Sys. 271 F.3d 212, 219 (5th Cir. 2001). In cases

       of circumstantial evidence, courts usually follow the burden shifting analysis articulated in

       McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), for indirect discrimination

       claims. See McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007); Wheeler v. BL

       Dev. Corp., 415 F.3d 399, 405 (5th Cir. 2005).


58.    To establish a prima facie case of discrimination, a plaintiff must establish he: (1) is a

       member of a protected class; (2) was qualified for the position at issue; (3) was subjected to

       an adverse employment action; and (4) was replaced by someone outside the protected class,

       or other similarly situated persons were treated more favorably. McCoy, 492 F.3d at 556;

       Okoye v. Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 512-13 (5th Cir. 2001).




Plaintiff’s Original Petition                                                        Page 14 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 15 of 25




59.    In the instant case, Plaintiff is prepared to show that she (1) is a member of the class

       (Hispanic/Latina) who is intended to be protected by the statute; (2) was qualified for the

       position at issue, an irrefutable fact as she was vetted and hired by the Defendant and

       performed well enough to receive discretionary bonus / pay increase / promotion; (3) was

       subject to adverse employment action(s) ; and (4) other similarly situated persons (her

       African-American counter part) were treated more favorably. Id.


       C.      RACIAL DISCRIMINATION UNDER CHAPTER 21 OF THE TEXAS
               LABOR CODE (TCHRA)
60.    Plaintiff hereby adopts all factual allegations above in haec verba.


61.    Plaintiff brings suit against Defendant for damages sustained as a result of their

       discrimination in wilful violation of the Texas Commission on Human Rights Act §21.000

       et seq of the Texas Labor Code (the “Act”).


62.    Under §21.051 of the Texas Commission on Human Rights Act (codified within §21.000 et

       seq of the Texas Labor Code): An employer commits an unlawful employment practice if

       because of ...race, the employer: (1)... discharges an individual, or discriminates in any other

       manner against an individual in connection with compensation or the terms, conditions, or

       privileges of employment; or (2) limits, segregates, or classifies an employee ... in a manner

       that would deprive or tend to deprive an individual of any employment opportunity or

       adversely affect in any other manner the status of an employee. Id.




Plaintiff’s Original Petition                                                          Page 15 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 16 of 25




63.    Pursuant Ysleta ISDA v. Monarrez, 177 S.W.3d 915, 917 (Tex. 2005). “To prevail on a claim

       of racial discrimination, the plaintiffs had to prove that (1) they were members of a class

       protected by the act, (2) they were qualified for their positions, (3) they were terminated, and

       (4) they were treated less favorably than similarly situated members of the opposing class.

       Id.


64.    In this case, Plaintiff (1) as an Hispanic / Latina, belongs to a protected class, (2) was

       qualified for her position, (3) was demoted / placed on an erroneous performance

       improvement plan, and (4) the plaintiff was treated less favorably than a similarly situated

       African-American counter part. Id.


65.    Under §21.125 of the Texas Commission on Human Rights Act (codified within §21.000 et

       seq of the Texas Labor Code): Except as otherwise provided by this chapter, an unlawful

       employment practice is established when the complainant demonstrates that race, color, sex,

       national origin, religion, age, or disability was a mere motivating factor for an employment

       practice, even if other factors also motivated the practice, unless race, color, sex, national

       origin, religion, age, or disability is combined with objective job-related factors to attain

       diversity in the employer's work force. (Emphasis added) Id.




Plaintiff’s Original Petition                                                          Page 16 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 17 of 25




        D.      RETALIATION5 UNDER, 42U.S.C. 1981, UNDER 42 U.S.C. 2000e & UNDER
                CHAPTER 21 OF THE TEXAS LABOR CODE
66.     Plaintiff hereby adopts all factual allegations above in haec verba.


67.     A complaint of racial discrimination was submitted to ExxonMobil on or about August 14th,

        2020. An initial demand and complaint of discrimination was submitted to ExxonMobil’s

        management staff, including Suzzanne McCarron, VP of Public & Government Affairs;

        Tracy Gunnlaugsson, VP of Human Resources; Stefan Jander, Business HR Manager; Jason

        Branch, Senior Executive S&D Manager; and, Melanie Clifton, Upstream Manager.


68.     Despite receiving these complaints of discrimination, transmitted through Ms. Martin’s

        counsel of record, ExxonMobil refused to engage in any ameliorative efforts to address Ms.

        Martin’s complaints and concerns. In direct response to this complaint, Ms. Martin was

        placed on an arbitrary and erroneous Performance Improvement Plan.


69.     Specifically, Plaintiff would reference the temporal proximity of the sequential submission

        of her complaint of racial discrimination to her managers and supervisors, and her arbitrary

        placement on a so-called Performance Improvement Plan within one week of submitting said

        complaints. 6



        5
           As of May 27th, 2008, the United States Supreme Court delivered its decision in CBOS West,
Inc. v. Humphries, NO 06-1431 (May 27, 2008)(slip op.)., holding that Section 1981 of the Civil Rights
Act of 1866 unequivocally includes claims for retaliation by those pursuing race and color claims under
the Statute.
        6
          The amount of time between an employee’s protected activity and the adverse employment
action is “part of the analysis” with respect to whether an employee can establish the necessary causal
connection. Gee, 289 F.3d 346 n.3 (quoting Shirley v. Chrysler First, Inc., 970 F.2d 39, 44 (5th Cir.
1992)). Timing can be a relevant factor in determining whether a causal connection exists where the
timing is “suspiciously proximate.” Fabela, 329 F.3d 417 n.9.

Plaintiff’s Original Petition                                                              Page 17 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 18 of 25




70.    Plaintiff restates and reiterates her prior contention that 1981 claims and Title VII claims are

       examined under the same lenses pursuant to Shackleford, and as such, would assert that a

       cause for retaliation under 1981 falls under the same burdens as a cause for retaliation under

       Title VII. Hence, no alteration should be required in its prosecution. Shackelford v. Deloitte

       & Touche, LLP, 190 F.3d 398, 403 n.2 (5th Cir. 1999) (noting that Section 1981 claims and

       Title VII claims use the same burdens of proof and analysis.)


71.    Plaintiff would seek to bring this charge of Retaliation against her managers individually, as

       they acted directly in bringing about the intentional infringement of her rights which were

       protected under 42 U.S.C. §1981. 7


72.    To successfully bring a claim of retaliation, the complainant must generally establish that

       1) he or she engaged in activity protected by the statute; 2) that the employer took

       an adverse employment action against him or her; and 3) a causal connection exists

       between the protected activity and the adverse employment action. (Emphasis added)

       Gee v. Principi, 289 F.3d 342, 345 (5th Cir. 2002)(Title VII); Davis v. Dallas Area

       Rapid Transit, 383 F.3d 309 (5thCir.      2004)(retaliation    under    42   U.S.C.    §1981);

       Hernandez v. Crawford Building Material Co., 321 F.3d 528 (5th Cir. 2003)(ADEA); 42

       U.S.C. §12203(a), (b) (Americans with Disabilities Act).




       7
        See Cardenas v. Massey, 269 F.3d 251, 268 (3d Cir. 2001); Al-Khazraji v. Saint
Francis College, 784 F.2d 505, 518 (3d Cir. 1986)

Plaintiff’s Original Petition                                                          Page 18 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 19 of 25




73.    ENGAGEMENT. The Fifth Circuit defines protected activity as “opposition to any

       practice rendered unlawful by Title VII, including making a charge, testifying,

       assisting   or     participating   in   any investigation, proceeding or hearing under Title

       VII.” Ackel v. Nat’l Communs., Inc., 339 F.2d 376, 385 (5thCir. 2003).                   More

       simply, “Title VII prohibits an employer from retaliating against an employee because that

       employee     has     complained    about    acts   of discrimination at work.”     Manning v.

       Chevron Chem. Co.,LLC, 332 F.3d 874 (5th Cir. 2003).


74.    To that end, the Plaintiff did submit a complaint to ExxonMobil through her counsel of

       record prior to her placement on an erroneous Performance Improvement Plan. The Plaintiff

       was clearly given the ultimatum to adhere and complete this so-called performance

       improvement plan, or face arbitrary termination.


75.    Moreover, a plaintiff is not required to establish an actual violation of Title VII (or

       1981) to invoke the protections of the anti-retaliation provisions. Rather, a plaintiff

       only needs show that a charge was made, a complaint was submitted, or that

       participation in investigation of a claim occurred. Green v. Administrators of

       Tulane Educational Fund, 284 F.3d 642, 657 (5th Cir. 2002).                      (A plaintiff’s

       reasonable belief that she was in the process of being terminated because of her

       gender and made a complaint is sufficient for a retaliation claim.) Id.


76.    To that end, Plaintiff would site her complaint, submitted in writing, and verbal interactions

       with several Managers, including Ms. Absher, to display her qualification in engaging within

       the employer.


Plaintiff’s Original Petition                                                           Page 19 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 20 of 25




77.    ADVERSE ACTION. Although the Fifth Circuit generally applies Title VII holdings

       to claims brought under §1981, the definition of adverse employment decision is

       broader under §1981. Under §1981, reprimands, disciplinary filings and transfers that

       are “equivalent to demotions” may be considered adverse employment actions. Banks,

       320 F.3d at 580; Erves, 2004 WL 904122. Plaintiff would allege that her placement on an

       erroneous & unsubstantiated PIP qualified as an “adverse action”.


78.    CAUSAL CONNECTION. The final element of a plaintiff’s prima facie case requires a

       plaintiff to establish a causal connection between his or her protected activity and the

       adverse employment action suffered. This causal link “need not rise to the level of a ‘but

       for’ standard.’” Gee, 289 F.3d at 345 (quoting Raggs v. Miss. Power & Light Co., 278

       F.3d 463, 471 (5th Cir. 2002)).          Nor does a plaintiff need to prove that “her

       protected activity was the sole factor motivating the employer’s challenged decision in

       order to establish the ‘causal link’ element of a prima facie case.” Id. (quoting Long

       v. Eastfield Coll., 88 F.3d 300, 305 n.4 (5th Cir. 1996)). In fact, the causal link element

       is “much less stringent” than the “but for” causation standard to be presented to a

       jury for determination. Banks-Jones v. Hilton Reservations Worldwide, LLC, 2004 WL

        190266 (N.D. Tex. 2004)(quoting Montemayor v. City of San Antonio, 276 F.3d 687, 692

       (5th Cir. 2001)).


79.    In the instant case, the Plaintiff complained on or about August 15th, 2020. After several

       days, she was then placed on a Performance Improvement Plan without her agreement or

       consent. Plaintiff contends that causal connection is created by her initiation and engagement



Plaintiff’s Original Petition                                                        Page 20 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 21 of 25




       in the complaint process regarding racist behavior through her demand letter. Further,

       Plaintiff would reinforce that contention by extreme temporal proximity between her formal

       complaint through counsel, and her placement on the PIP.


80.    Finally, in the more usual case of circumstantial evidence, the burden of production, not

       proof, shifts to the employer upon plaintiff’s establishment of his or her prima facie

       case. See gen. Davis, 383 F.3d at 320. However, Fifth Circuit case analysis overwhelmingly

       deals with whether the plaintiff has demonstrated that the employer’s articulated reason

       is a pretext for retaliatory motive. See Aldrup v. Caldera, 274 F.3d 282, 286 (5thCir. 1996).

       To this end, the Plaintiff would resolve that her placement on the performance improvement

       plan was, in fact, in almost immediate retaliation by her supervisors for complaining of racial

       discrimination.
                                VI. INFERENCE OF PRETEXT


81.    Where, as here, the plaintiff makes out a prima facie case of discrimination, and retaliation,

       the defendant must articulate a legitimate non-discriminatory reason for the adverse

       employment decision. See Baker, 430 F.3d at 754-55. After the employer does so, “any

       presumption of [discrimination] drops from the case” and the burden shifts back to the

       employee to establish that the employer’s “stated reason is actually a pretext for

       [discrimination].” Baker, 430 F.3d at 755 (quoting Septimus, 399 F.3d at 610-11).




Plaintiff’s Original Petition                                                         Page 21 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 22 of 25




82.      The factual allegations incorporated above, combined with the following arguments


         which clearly display the racial biased applied to Ms. Martin, all serve as an indicator that

         any legitimate non-discriminatory reason for termination, is in fact nothing more than pre-

         text.


83.      An employer’s failure to follow its own policies or normal practices may be evidence of

         pretext. For example, when an employer has a disciplinary system that involves warnings,

         failure to follow that system may give rise to inferences of pretext. Goudeau v. Nat’l Oilwell

         Varco, L.P., 793 F.3d 470, 477 (5th Cir. 2015).


84.      By and through the above arguments, Plaintiff’s claims shall survive summary judgment.8


                                               VII.      DAMAGES


85.      The damages under Section 1981 consist of back-pay, front-pay (or reinstatement),

         compensatory damages, punitive damages, attorney’s fees, and costs. Each component is

         explained below. There is no cap, as there are with Title VII claims.


86.      BACK PAY. Prevailing claimants under the anti-discrimination laws may recover lost back-

         pay and benefits. See Miller v. Raytheon Co., 716 F.3d 138, 146 (5th Cir. 2013). The

         purpose of back pay is to “make whole the injured party by placing that individual in the

         position he or she would have been in but for the discrimination.” Sellers v. Delgado Cmty.

         Coll., 839 F.2d 1132, 1136 (5th Cir. 1988).


         8
           See, e.g., Haire v. Board of Sup’rs of La. State Univ. Agricultural & Mech. Coll., 719 F.3d 356, 365 n. 10
(5th Cir. 2013) (reversing summary judgment for the employer in a discrimination case, and holding that,
“[e]vidence demonstrating that the employer’s explanation is false or unworthy of credence . . . is likely to support an
inference of discrimination even without further evidence of defendant’s true motive.”) (italics in original)

Plaintiff’s Original Petition                                                                         Page 22 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 23 of 25




87.    FRONT PAY. “Front pay refers to future lost earnings.” Wal-Mart Stores v. Davis, 979

       S.W.2d 30, 45 (Tex. App.–Austin 1998, pet. denied). Regarding the calculation of front-pay,

       the Fifth Circuit has stated that “[f]ront pay is . . . calculated from the date of judgment to

       age 70, or the normal retirement age, and should reflect earnings in mitigation of damages.”

       Patterson, 90 F.3d at 936 n. 8 (citing J. Hardin Marion, Legal and Equitable Remedies Under

       the Age Discrimination in Employment Act, 45 MD.L.REV. 298, 330–334 (1986)). See also

       Blum v. Witco Chem. Corp., 829 F.2d 367, 374 (3d Cir. 1987) (“In calculating a front pay

       award, the jury must consider the expected future damages caused by defendant’s wrongful

       conduct from the date of judgment to retirement.”).


88.    COMPENSATORY DAMAGES. Ms. Martin has suffered future pecuniary losses,

       emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

       non-pecuniary losses, for which she seeks recovery in this lawsuit under Section 1981 and

       Title VII. See, e.g., Salinas v. O'Neill, 286 F.3d 827, 833 (5th Cir. 2002) (affirming

       $150,000.00 compensatory damages award under Section 1981 where the plaintiff did not

       receive a position because of her race); 42 U.S.C. § 1981A(a)(1) (providing for compensatory

       damages for such harms under Title VII).


89.    PUNITIVE DAMAGES. ExxonMobil acted with malice and reckless indifference to Ms.

       Martin federally protected civil rights, thus justifying awards of punitive damages under

       Section 1981 and Title VII. See, e.g., Abner v. Kansas City Southern Railroad Co., 513 F.3d

       154, 164 (5th Cir. 2008) (affirming $125,000.00 punitive damages awards to each plaintiff

       under Section 1981, even though each plaintiff was awarded only $1.00 in actual damages,



Plaintiff’s Original Petition                                                         Page 23 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 24 of 25




       and strongly suggesting that any punitive damages award up to $300,000.00 per plaintiff

       would have been appropriate even in the absence of any actual damages); Hampton v. Dillard

       Dept. Stores, 18 F. Supp. 2d 1256 (D. Kan. 1998) (awarding the plaintiff $1,100,000 in

       punitive damages in a Section 1981 race discrimination case); 42 U.S.C. § 1981A(a)(1)

       (providing for punitive damages under Title VII when the discrimination is shown to be with

       “malice or reckless indifference”). In Kolstad v. American Dental Ass’n, 527 U.S. 526, 119

       S. Ct. 2118 (1999) the U.S. Supreme Court, interpreting Title VII, held that to satisfy the

       “malice or reckless indifference” requirement, the plaintiff does not have to prove that the

       violation was egregious or outrageous. Id. at 535-36.


90.    Rather, all that is required is proof that the employer knew that is was acting in the face of

       a perceived risk that its actions were in violations of the law’s prohibition against

       discrimination. Id.; see also Schexnayder v. Bonfiglio, 167 Fed. Appx. 364, 368 (5th Cir.

       2006) (“a jury may award punitive damages pursuant to Title VII merely if the employer

       knew it may have been violating the law.”) (italics in original). Finally, unlike Title VII

       claims, there is no cap on the amount of compensatory or punitive damages a successful

       plaintiff can recover for claims filed under Section 1981.


                                    VIII. JURY DEMAND
91.    Ms. Martin demands a trial by jury.




Plaintiff’s Original Petition                                                        Page 24 of 25
      Case 4:21-cv-01087 Document 1 Filed on 04/01/21 in TXSD Page 25 of 25




                                           IX. PRAYER


92.    Ms. Martin asks that she be awarded a judgment against ExxonMobil for the following:


       a.      Actual damages including but not limited to pecuniary losses, non-pecuniary losses,
                Back-Pay, Front Pay, Compensatory Damages, and, Punitive Damages;
               in the sum of $300,000.00; and,
       b.      Prejudgment and post-judgment interest;
       c.      Attorney’s fees and court costs; and,
       d.      All other relief to which Plaintiff is entitled.




                                                       Respectfully Submitted,


                                                              /s/Julian Frachtman
                                                       H. Julian Frachtman
                                                       SDTX: 2695031
                                                       SBN: 24087536
                                                       tel: 832.499.0611
                                                       fax: 713.651.0819
                                                       Hfrachtmanlaw@gmail.com
                                                       3100 Richmond, Ste 203
                                                       Houston, Texas 77098

                                                       ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Petition                                                       Page 25 of 25
